Acknowledgement
This Notice of Allowance is in response to amendments filed 1/5/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/8/2020 and 1/17/2021 have been considered by the examiner.
Reasons for Allowance
Claims 49-74 and 76-84 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 49, the closest prior art of record, Hines et al. (US 2010/0250022 A1) and Gonnsen et al. (US 2015/0302669 A1), taken alone or in combination, does not teach the claimed drone-based system for conducting a modified inspection of an aircraft used as a delivery vehicle, comprising: 
an inspection drone paired to the delivery vehicle and operative to aerially inspect the aircraft, the paired inspection drone further comprising: 
a main housing, 
an onboard controller disposed within the main housing, 
a memory storage coupled to the onboard controller and maintaining an inspection profile record corresponding to the aircraft, 
a plurality of lifting engines coupled with respective lifting rotors, each of the lifting engines being fixed to a different portion of the main housing and responsive to flight control input generated by the onboard controller as part of maintaining a desired flight profile, 
at least one sensor coupled to the onboard controller, the sensor being operative to (a) detect sensor-based inspection information while the paired inspection drone is airborne, and (b) provide the detected sensor-based inspection information to the onboard controller, and 
a communication interface coupled to the onboard controller, the communication interface being operative to receive an inspection update message related to the modified inspection of the aircraft; and 
a delivery vehicle transceiver comprising -9-U.S. Application Serial No. TBD Attorney Docket No. 30006-009OUSC1 
a user interface for accepting input that identifies at least one or more additional inspection points related to the aircraft, and 
a wireless radio operative to transmit the inspection update message to the communication interface of the paired inspection drone, the inspection update message identifying the at least one or more additional inspection points accepted as input on the user interface; and 
wherein the onboard controller of the paired inspection drone is operative to 
access the memory storage to identify a plurality of existing delivery vehicle inspection points on the aircraft from the inspection profile record stored in the memory storage, 
receive the inspection update message from the communication interface, 
update the existing delivery vehicle inspection points with the at least one or more additional inspection points to yield a plurality of 
conduct the modified inspection of the aircraft by gathering the detected sensor-based inspection information related to each of the targeted inspection points.
Specifically, Hines et al. discloses a similar drone-based system for conducting a modified inspection (see ¶0093-0095), where an inspection drone wirelessly receives an inspection update message (see ¶0094), updates existing inspection points with additional inspection points to yield targeted inspection points (see ¶0094), and conducts the modified inspection by gathering sensor-based inspection information related to each targeted inspection points (see ¶0095). However, Hines et al. does not disclose the inspection as pertaining to that of an aircraft used as a delivery vehicle, such that at least one of the additional inspection points are specific to inside the aircraft and comprise a cargo handling point that facilitates movement of a cargo shipment within an accessible cargo storage area within the aircraft, where the cargo handling 
Gonnsen et al. discloses a similar drone-based system for conducting a modified inspection, where the inspection points correspond to respective parts of an aircraft used as a delivery vehicle (see ¶0028) and comprises an accessible cargo storage area within an aircraft (see ¶0024). However, Gonnsen et al. is silent regarding updating the existing inspection points and does not disclose that at least one of the inspection points comprise a cargo handling point that facilitates movement of a cargo shipment within an accessible cargo storage area within the aircraft, where the cargo handling point comprises at least one from a group consisting of a roller, a caster, a portion of a roller deck, a roller ball mat, a castor mat, a turntable, and a conveyor, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 11/12/2020.
With respect to claim 68, the closest prior art of record, Hines et al. (US 2010/0250022 A1) and Gonnsen et al. (US 2015/0302669 A1), taken alone or in combination, does not teach that the claimed drone-based method for conducting a modified inspection of an aircraft used as a delivery vehicle, the method comprising the steps of: 
receiving, by an inspection drone paired to the aircraft, an inspection update message from a first transceiver, the inspection update message 
updating, by the paired inspection drone, a plurality of existing delivery vehicle inspection points with the at least one or more additional inspection points to yield a plurality of targeted inspection points corresponding to respective parts of the aircraft, wherein at least one of the targeted inspection points comprises an accessible cargo storage area within an aircraft, wherein at least one of the targeted inspection points comprises a cargo handling point located within an accessible cargo storage area within the aircraft, wherein the cargo handling point facilitates movement of a cargo shipment within the accessible cargo storage area, wherein updating the plurality of existing delivery vehicle inspection points further comprises generating a modified inspection profile record that identifies the targeted inspection points as a first plurality of designated inspection areas specific to the aircraft as the existing delivery vehicle inspection points and identifies a second plurality of designated inspection areas specific to the aircraft as the one or more additional inspection points; and 
conducting, by a sensor on the paired inspection drone, the modified inspection of the aircraft by gathering sensor-based inspection information related to each of the targeted inspection points.
Specifically, Hines et al. discloses a similar drone-based method for conducting a modified inspection (see ¶0093-0095), where an inspection drone receives an inspection update message from a transceiver, identifying additional inspection points Hines et al. does not disclose the inspection as pertaining to that of an aircraft used as a delivery vehicle, such that the targeted inspection points correspond to respective parts of the aircraft, wherein at least one of the targeted inspection points comprises an accessible cargo storage area within an aircraft, wherein at least one of the targeted inspection points comprises a cargo handling point located within an accessible cargo storage area within the aircraft, wherein the cargo handling point facilitates movement of a cargo shipment within the accessible cargo storage area, as claimed. Hines et al. further does not disclose that the updating of the existing inspection points comprises generating a modified inspection profile record that identifies the targeted inspection points as a first plurality of designated inspection areas specific to the aircraft as the existing delivery vehicle inspection points and identifies a second plurality of designated inspection areas specific to the aircraft as the one or more additional inspection points, as claimed.
Gonnsen et al. discloses a similar drone-based method for conducting a modified inspection, where the inspection points correspond to respective parts of an aircraft used as a delivery vehicle (see ¶0028) and comprises an accessible cargo storage area within an aircraft (see ¶0024). However, Gonnsen et al. is silent regarding updating the existing inspection points, where the updating of the existing inspection points comprises generating a modified inspection profile record that identifies the targeted inspection points as a first plurality of designated inspection areas specific to the aircraft 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 11/12/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661